Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-30 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plant” in line 9, this is double inclusion of “a plant” claimed in line 4. 
Claim 2 recites the limitation "each shaft" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the entire" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “a respective one of said mounts” this is double inclusion of “a respective one of said plurality of mounts” in claim 4 from which it depends. 
The term “immediately distal and/or proximal” in claim 11 is a relative term which renders the claim indefinite. The term “immediately distal and/or proximal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “at a location immediately distal and or proximal” has been rendered indefinite by use of the noted term, as it is unclear how close/far the location is (by claiming it immediately distal, its immediately how far away and immediately proximal is it then the part located touching it?). The examiner notes that any location of the stake can be considered immediately distal and/or proximal to the stopper member, as the being immediately near or far from the location. 
Claim 12 recites the limitation "its tip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “generally” in claim 15is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “generally arc-shaped housing” has been rendered indefinite by use of the term “generally” as it is unclear to what extent the housing can be non-arc-shaped but be considered “generally” arc-shaped.
Claim 15 recites the limitation “a plant” in line 12, this is double inclusion of “a plant” claimed in line 2. 
The term “immediately distal and/or proximal” in claim 19 is a relative term which renders the claim indefinite. The term “immediately distal and/or proximal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “at a location immediately distal and or proximal” has been rendered indefinite by use of the noted term, as it is unclear how close/far the location is (by claiming it immediately distal, its immediately how far away and immediately proximal is it then the part located touching it?). The examiner notes that any location of the stake can be considered immediately distal and/or proximal to the stopper member, as the being immediately near or far from the location. 
The term “generally” in claim 22 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “generally arc-shaped housing” has been rendered indefinite by use of the term “generally” as it is unclear to what extent the housing can be non-arc-shaped but be considered “generally” arc-shaped. The limitation “generally faces” is also rendered indefinite, as it is unclear how much it cannot face but be “generally facing” (i.e. 5 degrees turned away or 10 degrees). 
The term “distally” in claim 22is a relative term which renders the claim indefinite. The term “distally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “distally located” and “located distally” has been rendered indefinite by use of the term “distally” as it is unclear how far the elements have to be located to be considered “distally.” The examiner notes when using proximal with distal there is a clear relationship, a proximal to b and distal with respect to c, means a is closer to b then c; whereas claiming a is near/far (proximal/distal) to b, it is unclear how close. 
The term “generally” in claim 24 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “generally arc-shaped housing” has been rendered indefinite by use of the term “generally” as it is unclear to what extent the housing can be non-arc-shaped but be considered “generally” arc-shaped.
Claim 24 recites the limitation “a plant” in line 15, this is double inclusion of “a plant” claimed in line 2. 
The term “immediately distal and/or proximal” in claim 28 is a relative term which renders the claim indefinite. The term “immediately distal and/or proximal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “at a location immediately distal and or proximal” has been rendered indefinite by use of the noted term, as it is unclear how close/far the location is (by claiming it immediately distal, its immediately how far away and immediately proximal is it then the part located touching it?). The examiner notes that any location of the stake can be considered immediately distal and/or proximal to the stopper member, as the being immediately near or far from the location. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 13-17, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (U.S. 2018/0125015) in view of Chen (U.S. 2020/0016621).
With respect to claims 1, 15, and 24-25, Marshall discloses an irrigation device (figure1) comprising: 
an arc-shaped housing (figure 1, the housing of 1) having an upper side (at 32), a lower side (20), a peripheral outer side facing in a radial outer direction (the radial outer side 24), and a radial inner side facing in a radial inner direction (36), the radial inner side defining an opening (opening at 28) through which a plant can grow when the device is placed on a ground face during use; 
a liquid inlet (42) provided on the housing; 
a slit (60) formed through the housing so that the opening communicates with the peripheral outer side of the housing, to facilitate placement of the irrigation device around a plant (figure 6); and 
a plurality of stakes (66) attached to the housing (figure 1), each stake extending along a longitudinal axis having a proximal direction and a distal direction (figure 1), each stake having a base located at a proximal end thereof and a tip located at a distal end thereof (base attached to 10 and tip at the bottom side), the stake being attached to the housing via said base (figure 1); wherein: 
Marshall fails to disclose, each stake is rotatable between: (a) a non-deployed state in which said each stake is unlocked and projects into the opening, and (b) a deployed state in which said each stake is locked and projects in a downward direction below the housing's lower side; 
said each stake is configured to rotate from the non-deployed state to the deployed state, upon manually applying a force to the stake in a first rotational direction until the stake engages a stop provided on the housing, and becomes locked; and 
said each stake is further configured to rotate from the deployed state to the non- deployed state, upon manually applying torque to the stake in a second rotational direction which is opposite to the first rotational direction, to release the stake from the stop and become unlocked.  
Chen, figures 1-3, discloses a stake 40, which is rotatable between: (a) a non-deployed state in which said each stake is unlocked (figure 6), and (b) a deployed state in which said each stake is locked and projects in a downward direction below the housing's lower side (figure 3); 
said each stake is configured to rotate from the non-deployed state to the deployed state *about the pin shown in figure 2), upon manually applying a force to the stake in a first rotational direction until the stake engages a stop provided on the housing (as 40 rotates until the back side of 40 hits the wall of 30 preventing further rotation), and becomes locked (locked such that it can no longer move in that direction); and 
said each stake is further configured to rotate from the deployed state to the non- deployed state, upon manually applying torque to the stake in a second rotational direction which is opposite to the first rotational direction (rotating 40 back into the housing), to release the stake from the stop and become unlocked (unlocked such that it rotates back into the housing). Chen discloses such movement of the stake (referred to as a nail) into the housing allows for storing of the stake within the housing. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotatable stake as disclosed by Chen into the system of Marshall, allowing for the device to be easier to store (by having the projecting legs stored in the body it allows for easier storage). Furthermore, the location of the legs being stored in a state such that the stakes project into the opening would have further been obvious, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04( VI-C), applicant has not disclosed any criticality for the location being within the opening, but rather the rotation of the stakes themselves, and given the length of the stake rotating it with respect to the body would further have the stake protrude to some degree inside or outside the body (as the stakes in a linear direction would go outside the circumference of the housing of the sprinkler device) and thus locating the sprinklers stakes to the inside would further save space by utilizing the area within the sprinkler when they rotate. 
With respect to claim 2, Marshall as modified in claim 1 further discloses said each shaft is hingedly connected to the housing (via the pin shown in figure 2 of Chen).  
With respect to claim 3, Marshall as modified discloses an irrigation pipe segment located within the housing (the internal flow channel) and in fluid communication with the liquid inlet (which it receives fluid from); wherein the irrigation pipe segment is configured receive irrigation substances and emit said irrigation substance substantially along the entire length of the arc-shaped housing (figure 1), when an irrigation substances source is connected to the liquid inlet (a hose affixes to 42).  
With respect to claim 4, Marshall as modified discloses comprising: a plurality of mounts provided on the housing's lower side (being the mounts disclosed in Chen about the stake (nail)); each of said plurality of stakes is rotatably mounted in a respective one of said plurality of mounts, via its base (being the housing of the stake).  
With respect to claims 6 and 16, Marshall as modified discloses each stake comprises a shaft member (Chen figure 40, the shaft of the nail/stake); each mount comprises a fulcrum (the sidewalls of 31 about the stake); the shaft member is rotatably mounted in the fulcrum (as the shaft rotates within the sidewalls about it); rotating a stake between the deployed state and the non-deployed stake comprises pivoting the stake's shaft member relative to the fulcrum (as the stake pivots about the adjacent sidewalls about the pin; figure 2 of Chen).  
With respect to claim 7, Marshall as modified discloses said each stake rotates about a first axis that is fixed relative to the housing, between the non-deployed state and the deployed state (shown by Chen).  
With respect to claim 8, Marshall as modified discloses said each stake comprises a tongue member (the back straight section of the stake); and in the deployed state, the tongue member is engaged to the stop provided on the housing (as the noted tongue is what comes into contact with the noted stop).  
With respect to claims 13-14 and 20-21, Marshall as modified discloses in the deployed state, said each stake extends a distance HT below the housing's lower side (figure 1); 13 WBD (US) 56624161v2Atty Dkt N078 1620US.CP1T1 in the non-deployed state, said each stake projects a radial projection distance R1 into the opening (as made obvious in the rejection of claim 1; see above); the opening has an opening diameter D1 (shown in figure 1), but Marshall as modified fails to disclose the radial projection distance R1 is less than one-half the opening diameter D1 or that the radial projection distance R1 is less than one-third the opening diameter D1.  .  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the radial projection distance R1 is less than one-half the opening diameter D1 (or less than one-third), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve sonly routine skill in the art. MPEP 2144.05(II-A). Please note in the instant application, applicant has not disclosed any criticality for the claimed range. Its noted that utilizing different lengths of the stake would arrive at the given claimed relationship between R1 and D1, as it changes with respect to the length of the leg (and weather the leg projects directly into the center opening or is offset into the opening). 
With respect to claim 23, Marshall as modified discloses wherein each stopper member comprises a surface area Al (being the back surface of the stakes housing it rests against) that faces the distal direction and each stake comprises a cross sectional area A2 at a location immediately distal and/or proximal to its stopper member (taking the tip of the stake), and A l and A2 satisfy a ratio of Al being greater than or equal to two times A2 (Al ≥ 2xA2) 9as the area of the housing against which the stake rests is far larger then double that of the tip of the stake).  

Claim(s) 5, 9, 17-18, 26-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Chen as applied to claims 4, 8, 15, 16, and 25 above, and further in view of Rasmusen (U.S. 1,749,302).
With respect to claim 5, Marshall as modified fails to disclose of said plurality of stakes is snap fitted to a respective one of said mounts. 
Rasmusen, figure 1, discloses a clip (22) which allows for the element 10 to be held when inserted as desired. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a clip (such as the spring strips 22 of Rasmusen) into the combination of Marshall and Chen, allowing the stake to be snapped into the desired position to retain it from any unwanted movement. 
With respect to claim 9, Marshall as modified discloses the invention in claim 8, but fails to disclose in the deployed state, the tongue member is snap fitted to the stop.  
Rasmusen, figure 1, discloses a clip (22) which allows for the element 10 to be held when inserted as desired. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a clip (such as the spring strips 22 of Rasmusen) into the combination of Marshall and Chen, allowing the stake (and its noted tongue) to be snapped into the housing to prevent any unwanted movement therefrom. 
With respect to claim 17, Marshall as modified discloses each stakes shaft member, but fails to disclose each stake's shaft member is snap fitted to its respective mount's fulcrum.  
Rasmusen, figure 1, discloses a clip (22) which allows for the element 10 to be held when inserted as desired. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a clip (such as the spring strips 22 of Rasmusen) into the combination of Marshall and Chen, allowing the stake to be snapped into the desired position to retain it from any unwanted movement (specifically when snapping the stake in place its also fitted within its fulcrum at its end). 
With respect to claim 18, Marshall as modified discloses rotating a stake in a first rotational direction into its deployed state (see rejection of claim 15), but fails to disclose it further comprises snap fitting that stake into a locked state that maintains the deployed state in place; and rotating a stake from a deployed state towards a non-deployed state comprises manually applying torque to that stake in a second rotational direction that is opposite to the first rotational direction in order to release that stake from its locked state.  
Rasmusen, figure 1, discloses a clip (22) which allows for the element 10 to be held when inserted as desired. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a clip (such as the spring strips 22 of Rasmusen) into the combination of Marshall and Chen, allowing the stake to be snapped into the desired position to retain it from any unwanted movement. Thus, moving it into and out of a locked position requires torque, and the snapping could occur in the locked and unlocked position to allow the stake to be held in both its stored and in-use position against any unwanted movement. 
With respect to claim 26, Marshall as modified discloses rotating the stake, but fails to disclose specifically rotating the stake from the non-deployed state to the deployed state comprises snap fitting the stake into the locked state.
Rasmusen, figure 1, discloses a clip (22) which allows for the element 10 to be held when inserted as desired. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a clip (such as the spring strips 22 of Rasmusen) into the combination of Marshall and Chen, allowing the stake to be snapped into the desired position to retain it from any unwanted movement. Thus, moving it into and out of a locked position requires torque, and the snapping could occur in the locked and unlocked position to allow the stake to be held in both its stored and in-use position against any unwanted movement. 
With respect to claim 27, Marshall as modified futhark discloses snap fitting the stake into the locked state comprises engaging a stop attached the housing (the stop being the back wall of the housing in which the stake is pressed against, noted being the back wall of 22 of Rasmusen when its pressed past the spring strips).  
With respect to claim 29, Marshall as modified discloses the stake is hingedly connected to the housing (see rejection of claim 2).  
With respect to claim 30, Marshall as modified discloses in the non-deployed state: 17 WBD (US) 56624161v2Atty Dkt N078 1620US.CPI T 1 the stake is oriented sideways and project towards the opening to at least partially overlie the opening; but fails to specify the stake projects less than half-way into the opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the radial projection distance R1 is less than one-half the opening diameter D1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve sonly routine skill in the art. MPEP 2144.05(II-A). Please note in the instant application, applicant has not disclosed any criticality for the claimed range. Its noted that utilizing different lengths of the stake would arrive at the given claimed relationship between R1 and D1, as it changes with respect to the length of the leg (and weather the leg projects directly into the center opening or is offset into the opening). 
Allowable Subject Matter
Claims 10-12, 19, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose the claim limitations of claims 10, 19, and 28 as they further modify claims they depend from. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752